Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00217-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                  Kyle Tyrone WARNER,
                                         Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 390617
                     The Honorable Michael La Hood, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED July 17, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice